             Case 3:21-cv-00022-TCB Document 7-1 Filed 03/17/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                              NEWNAN DIVISION

 HOSHIZAKI AMERICA, INC. and
 HOSHIZAKI NORTHEASTERN
 DISTRIBUTION CENTER, INC.,

                  Plaintiffs,

 v.                                             CASE NO.: 3:21-cv-00022-TCB


 AUTOMATIC ICE MAKER
 COMPANY.,

                  Defendants.



   [PROPOSED] ORDER GRANTING EXTENSION OF TIME TO ANSWER

        The Court having reviewed the Consent Motion for Extension of Time for

Defendant Automatic Ice Maker Company to Answer, it is hereby ORDERED that

the Motion is GRANTED, and that Defendant shall have an extension of time

through and including April 22, 2021 in which to answer or otherwise respond to

the Complaint.

        This ____ day of March, 2021

                                           ____________________________________
                                              Hon. Timothy C. Batten, Sr.
                                              Judge, United States District Court for
                                              the Northern District of Georgia

                                           1
16328380v1
